Case: 20-2017   Document: 61     Page: 1   Filed: 08/31/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            GOODLUCK INDIA LIMITED,
                 Plaintiff-Appellee

                            v.

                   UNITED STATES,
                      Defendant

     ARCELORMITTAL TUBULAR PRODUCTS,
  MICHIGAN SEAMLESS TUBE, LLC, PLYMOUTH
  TUBE CO. USA, PTC ALLIANCE CORP., WEBCO
   INDUSTRIES, INC., ZEKELMAN INDUSTRIES,
                      INC.,
              Defendants-Appellants
             ______________________

                       2020-2017
                 ______________________

    Appeal from the United States Court of International
 Trade in No. 1:18-cv-00162-GSK, Judge Gary S.
 Katzmann.
                ______________________

                Decided: August 31, 2021
                 ______________________

      NED H. MARSHAK, Grunfeld, Desiderio, Lebowitz, Sil-
 verman & Klestadt LLP, New York, NY, argued for plain-
 tiff-appellee. Also represented by BRUCE M. MITCHELL;
 MICHAEL SCOTT HOLTON, JORDAN CHARLES KAHN, Wash-
 ington, DC.
Case: 20-2017     Document: 61     Page: 2    Filed: 08/31/2021




 2                               GOODLUCK INDIA LIMITED   v. US




     ROBERT ALAN LUBERDA, Kelley Drye & Warren, LLP,
 Washington, DC, argued for defendants-appellants. Also
 represented by MELISSA M. BREWER, DAVID C. SMITH, JR.
                 ______________________

     Before REYNA, CLEVENGER, and STOLL, Circuit Judges.
 REYNA, Circuit Judge.
      Defendants-Appellants appeal the judgment of the
 United States Court of International Trade affirming a re-
 mand determination by the United States Department of
 Commerce in an antidumping duty investigation on U.S.
 imports of cold-drawn mechanical tubing from India. In
 the underlying investigation, Commerce rejected Plaintiff-
 Appellee Goodluck India’s submission of supplemental
 data and relied on “adverse facts available” under
 19 U.S.C. § 1677e(b) for its less-than-fair-value analysis,
 which resulted in an antidumping margin of 33.8% ad val-
 orem applicable to Goodluck India’s imports of mechanical
 tubing. Goodluck India appealed to the Court of Interna-
 tional Trade, arguing that its submission was a permissible
 correction of a minor clerical error and that it was entitled
 to submit supplemental information up to the day of veri-
 fication. The Court of International Trade agreed with
 Goodluck India and remanded to Commerce. Commerce,
 under protest, conducted a new less-than-fair-value analy-
 sis resulting in a zero-percent antidumping margin for
 Goodluck India. Defendants-Appellants challenged the re-
 mand determination, but the Court of International Trade
 affirmed. Defendants-Appellants now appeal to this court.
      We hold that Commerce’s initial determination—re-
 jecting Goodluck India’s supplemental submission on
 grounds that it constituted new factual information and
 not a minor or clerical correction of the record, and that the
 submission was unverifiable as it was submitted on the eve
Case: 20-2017      Document: 61   Page: 3    Filed: 08/31/2021




 GOODLUCK INDIA LIMITED   v. US                            3



 of verification—is supported by substantial evidence and
 not otherwise contrary to law. We reverse.
                        BACKGROUND
                Antidumping Duty Investigation
     Defendants-Appellants ArcelorMittal Tubular Prod-
 ucts, Michigan Seamless Tube, LLC, Plymouth Tube Com-
 pany USA, PTC Alliance Corp., Webco Industries, Inc., and
 Zekelman Industries, Inc. (together, “Petitioners”) are U.S.
 domestic producers of cold-drawn mechanical tubing made
 from carbon and alloy steel (“mechanical tubing”). J.A. 58.
 In basic terms, mechanical tubing is metal piping sold in
 various diameters, lengths, and thicknesses suited for var-
 ious mechanical applications. See generally J.A. 559.
     On April 19, 2017, Petitioners filed an antidumping
 duty petition with the United States Department of Com-
 merce (“Commerce”) on imports of mechanical tubing.
 J.A. 58. On May 9, 2017, Commerce initiated an anti-
 dumping duty investigation on mechanical tubing from
 several countries, including India. See id. (Certain Cold-
 Drawn Mechanical Tubing of Carbon and Alloy Steel from
 the Federal Republic of Germany, India, Italy, the Republic
 of Korea, the People’s Republic of China, and Switzerland:
 Initiation of Less-Than-Fair-Value Investigations, 82 Fed.
 Reg. 22,491 (May 16, 2017)).
      Plaintiff-Appellee Goodluck India Ltd. (“Goodluck”)
 manufactures mechanical tubing in India, which it sells in
 both India and the United States. J.A. 2656–64. On
 June 19, 2017, Commerce selected Goodluck as a respond-
 ent in the investigation and issued Goodluck a mandatory
 questionnaire. J.A. 103–213. Relevant here, the question-
 naire solicited data regarding Goodluck’s sales of mechan-
 ical tubing in its home market, India (Section B), its sales
 of mechanical tubing in the United States (Section C), and
 cost data specific to each product (Section D) applicable
 during the period of investigation (April 1, 2016, to
Case: 20-2017    Document: 61     Page: 4    Filed: 08/31/2021




 4                              GOODLUCK INDIA LIMITED   v. US



 March 31, 2017). Id.; see also J.A. 58 (defining period of
 investigation).
      The questionnaire required Goodluck to create a con-
 trol number (“CONNUM”) 1 for each product identified in
 its submitted sales and cost databases. J.A. 142, 169. It
 also required Goodluck to use the same CONNUM for any
 “products with identical physical characteristics reported”
 across all of its submitted database files. Id.
      When Commerce issued the questionnaire, it had not
 yet determined which physical characteristics would com-
 prise the CONNUMs, so it left those fields blank in its in-
 structions. See id. On July 6, 2017, Commerce issued a
 letter filling in those blanks, identifying which product
 characteristics should be used in forming each CONNUM.
 J.A. 440–52 (Letter from the Department, CONNUM Let-
 ter, dated July 6, 2017 (“July Letter”)). 2
     The July Letter directed Goodluck to report, among
 other things, wall thickness information for its products in
 two questionnaire fields—Fields 2.5 and 3.5. Id. Field 2.5



     1   See Union Steel v. United States, 823 F. Supp. 2d
 1346, 1349–50 (Ct. Int’l Trade 2012) (“A ‘CONNUM’ is a
 contraction of the term ‘control number,’ and is simply
 Commerce[’s term] for a unique product (defined in terms
 of a hierarchy of specified physical characteristics deter-
 mined in each antidumping proceeding). All products
 whose product hierarchy characteristics are identical are
 deemed to be part of the same CONNUM and are regarded
 as ‘identical’ merchandise for purposes of the price compar-
 ison. The hierarchy of product characteristics defining a
 unique CONNUM varies from case to case depending on
 the nature of the merchandise under investigation.” (cita-
 tion omitted)).
      2  The July Letter was withdrawn and reissued the
 following day due to an error. J.A. 439.
Case: 20-2017     Document: 61     Page: 5    Filed: 08/31/2021




 GOODLUCK INDIA LIMITED   v. US                              5



 called for a nominal wall thickness value, in millimeters.
 J.A. 443. Field 3.5, in turn, called for a two-digit code that
 corresponded to a range within which the nominal wall
 thickness fell. J.A. 450. The July Letter set forth nine
 codes to be used in Field 3.5 as follows:




 Id. Thus, for example, if a product had a nominal wall
 thickness of 1.5 mm, then Goodluck was meant to enter
 “1.5 mm” in Field 2.5 and “03” in Field 3.5. J.A. 443, 450.
     Shortly after Commerce issued the July Letter, Peti-
 tioners wrote to Commerce arguing that the ranges set
 forth in the July Letter were too broad to accurately cap-
 ture cost and expense differences. J.A. 457 (Letter to the
 Department, re: Petitioners’ Comments on the Department’s
 Release of Product Matching Criteria and Request for Ex-
 pansion of Certain Criteria Fields, dated July 12, 2017). In
 particular, Petitioners asked Commerce to create more
 ranges for use in Field 3.5 of the questionnaire.
 J.A. 459–60. Interested parties, including Goodluck, were
 invited to comment on or rebut Petitioners’ request for
 more ranges and the need for more particularized wall
 thickness information. Goodluck did not comment or raise
 any rebuttal. J.A. 566 (Letter to All Interested Parties, re:
 Revised Product Characteristics, dated August 7, 2017
 (“August Letter”)).
Case: 20-2017     Document: 61     Page: 6   Filed: 08/31/2021




 6                               GOODLUCK INDIA LIMITED   v. US



     On August 7, 2017, Commerce issued another letter
 with an updated coding chart that included fourteen
 ranges (instead of nine) for use in Field 3.5, as follows:




 J.A. 566, 577.
     On August 25, 2017, Goodluck submitted its initial re-
 sponses to questionnaire Sections B–D. 3 J.A. 585. In those
 responses, Goodluck confirmed that it reported wall thick-
 ness codes according to the fourteen ranges specified in
 Commerce’s August Letter. J.A. 613.
     On November 15, 2017, Commerce issued a Prelimi-
 nary Determination, tentatively assigning Goodluck a zero-
 percent antidumping duty rate based on its questionnaire
 responses. J.A. 1810–14 (Certain Cold-Drawn Mechanical
 Tubing of Carbon and Alloy Steel From India: Preliminary



     3   Though not relevant for purposes of this appeal,
 Goodluck submitted its initial Section A response in
 July 2017 and its supplemental Section A responses in
 September 2017. J.A. 525–65, 580–84, 1208–28. Goodluck
 also submitted responses to supplemental Sections B–D in
 October 2017. J.A. 1275–76, 1320–21.
Case: 20-2017    Document: 61      Page: 7    Filed: 08/31/2021




 GOODLUCK INDIA LIMITED   v. US                             7



 Affirmative Determination of Sales at Less Than Fair
 Value, in Part, Postponement of Final Determination, and
 Extension of Provisional Measures, 82 Fed. Reg. 55,567
 (Nov. 22, 2017)). 4
     On November 22, 2017, Commerce sent Goodluck a
 Sales Verification Agenda outlining the plan for verifying
 the data in Goodluck’s responses to questionnaire Sec-
 tions B and C. J.A. 1816. Per standard procedure, Com-
 merce warned Goodluck that new information would only
 be accepted at verification if “(1) the need for that infor-
 mation was not evident previously; (2) the information
 makes minor corrections to information already on the rec-
 ord; or (3) the information corroborates, supports, or clari-
 fies information already on the record.” Id. (emphasis
 added).
     On November 27, 2017, Commerce sent Goodluck a
 Cost Verification Agenda, outlining the plan for verifying
 the data in Goodluck’s Section D responses. J.A. 1833–34.
 Again, Commerce warned Goodluck that only the correc-
 tion of “minor errors” would be allowed at verification.
 J.A. 1834. Commerce also specified, “Minor errors are mi-
 nor mistakes in addition, subtraction, or other arithmetic
 function, minor data entry mistakes, clerical errors result-
 ing from inaccurate copying, duplication, or the like, and
 minor classification errors. Minor errors do not include
 items such as methodology changes.” J.A. 1836 n.1.
    On December 14, 2017, the first day of cost verification,
 Goodluck wrote to Commerce to identify and correct



     4   On January 3, 2018, Commerce revised Goodluck’s
 rate to 4.2% based on a clerical error that Petitioners
 flagged. J.A. 1787–92, 2847–49 (Certain Cold-Drawn Me-
 chanical Tubing of Carbon and Alloy Steel From India:
 Amended Preliminary Determination of Sales at Less Than
 Fair Value, 83 Fed. Reg. 1021 (Jan. 9, 2018)).
Case: 20-2017    Document: 61      Page: 8    Filed: 08/31/2021




 8                              GOODLUCK INDIA LIMITED   v. US



 682 misreported values in its Section B database, calling
 them “minor corrections.” J.A. 1867–68 (Letter to the De-
 partment, Goodluck Verification Minor Corrections, dated
 December 14, 2017); J.A. 1873–74 (identifying Goodluck’s
 coding errors); J.A. 2655 (counting 682 sales affected by
 misreported CONNUMs). Specifically, Goodluck explained
 that it prepared its Section B, Field 3.5 responses using the
 nine wall thickness codes provided in the July Letter, not
 the fourteen codes provided in the August Letter.
 J.A. 1873–74. Goodluck also explained that this mistake
 resulted in errors in its Section D database, which relied on
 CONNUMs already created for the Section B responses.
 Id.
     On January 17, 2018, Commerce issued its Cost Verifi-
 cation Report, which acknowledged Goodluck’s coding er-
 rors but noted that “[c]orrections of these errors would
 cause changes to the reported physical characteristics of
 24 CONNUMs and the addition of 13 CONNUMs.”
 J.A. 2633. On February 7, 2018, Commerce issued its Sales
 Verification Report, which further noted: “[T]he values in
 Field 3.5 do not correspond to the Field 2.5 Nominal Wall
 Thickness. As a result, 682 [values] in the home database
 are affected by this issue.” J.A. 2655.
      On February 15, 2018, Goodluck filed its administra-
 tive case brief in Commerce’s investigation. 5 J.A. 2770–72.
 Commerce rejected that case brief, however, because it
 found that the brief contained new factual information—
 e.g., “corrected worksheets” and a new database reflecting
 changes in Goodluck’s reporting of wall thicknesses.
 J.A. 2725–26 (Letter from the Department, re: Rejection of
 New Factual Information, dated Feb. 20, 2018). Commerce




     5   Petitioners also submitted their administrative
 case brief on February 15, 2018. J.A. 2689–712.
Case: 20-2017    Document: 61     Page: 9   Filed: 08/31/2021




 GOODLUCK INDIA LIMITED   v. US                           9



 instructed the parties not to reference this rejected mate-
 rial in their rebuttal briefs. J.A. 2726. 6
     On February 21, 2018, Goodluck submitted a redacted
 case brief that was similarly rejected on March 7, 2018,
 again for containing new factual information.
 J.A. 2764–65. On March 8, 2018, Goodluck submitted a
 second redacted case brief, removing some language re-
 garding the missing CONNUMs and wall thickness errors.
 J.A. 2766–67.
             Commerce’s Final Determination
     On April 16, 2018, Commerce published its Final De-
 termination, assigning Goodluck an antidumping duty rate
 of 33.8%. J.A. 2835–37 (Certain Cold-Drawn Mechanical
 Tubing of Carbon and Alloy Steel from India: Final Affirm-
 ative Determination of Sales at Less Than Fair Value,
 83 Fed. Reg. 16,296 (Apr. 16, 2018) (“Final Determina-
 tion”)); see also J.A. 2805–25 (Issues and Decision Memo-
 randum for the [Final Determination], dated Apr. 9, 2018).
     Commerce found that Goodluck’s 682 misreported val-
 ues, which resulted in 24 misreported CONNUMs and
 13 unreported CONNUMs, were not due to “clerical” or
 “minor” errors. See J.A. 2655–56, 2812. Commerce rea-
 soned that Goodluck’s mistakes “entailed more than copy-
 ing, duplicating, or the like,” as coding wall thicknesses
 entailed “analyzing the nominal tube wall thickness[es]
 and assigning the corresponding codes as directed by Com-
 merce.” J.A. 2812. Commerce also noted that “this sys-
 temic error render[ed] the entire dumping calculation
 inaccurate[] because the control number is fundamental to
 Commerce’s calculation, as it controls the allocation of
 costs and determines the product matches between U.S.
 and home markets.” J.A. 2811. Moreover, Commerce


    6   The parties submitted their rebuttal briefs on Feb-
 ruary 23, 2018. J.A. 2728–51, 2753–63.
Case: 20-2017    Document: 61      Page: 10    Filed: 08/31/2021




 10                             GOODLUCK INDIA LIMITED    v. US



 found that “any attempts to correct these errors would in-
 volve both extensive SAS programming and complex calcu-
 lations to Goodluck’s cost database,” and it was “impossible
 to assess whether such a large-scale revision [wa]s appro-
 priate.” J.A. 2816. Thus, Commerce determined that
 “Goodluck’s cost and home market sales databases [we]re
 unreliable” for calculating an estimated dumping margin.
 J.A. 2809–10.
     Additionally, Commerce found that Goodluck “failed to
 cooperate by not acting to the best of its ability to comply
 with Commerce’s requests for information” because “the
 scope of the errors and omissions identified at verifica-
 tion . . . [we]re the result of both inattentiveness and care-
 lessness.” J.A. 2817; see Nippon Steel Corp. v. United
 States, 337 F.3d 1373, 1382–83 (Fed. Cir. 2003) (“While the
 [‘best of ability’] standard does not require perfection, and
 recognizes that mistakes sometimes occur, it does not con-
 done inattentiveness, carelessness, or inadequate record
 keeping.”). Consequently, Commerce based its margin cal-
 culation for Goodluck on all facts available, using an ad-
 verse inference.         J.A. 2818; see 19 U.S.C. § 1677e.
 Commerce therefore relied on the “highest dumping mar-
 gin contained in the petition” and assigned Goodluck an
 antidumping duty rate of 33.8%. J.A. 2818.
                          CIT Action
     Goodluck challenged Commerce’s Final Determination
 before the United States Court of International Trade
 (“CIT”). J.A. 39; see Goodluck India Ltd. v. United States,
 393 F. Supp. 3d 1352, 1361 (Ct. Int’l Trade 2019) (“Good-
 luck I”). The CIT reversed, finding that Commerce abused
 its discretion by not accepting Goodluck’s corrected infor-
 mation, as Goodluck’s coding errors “could have been ad-
 dressed through a ‘straightforward mathematical
 adjustment’ even though the ‘effect of these mistakes was
 compounded’ by how Commerce used the incorrect CON-
 NUMs.” Goodluck I, 393 F. Supp. 3d at 1364 (quoting NTN
Case: 20-2017    Document: 61      Page: 11    Filed: 08/31/2021




 GOODLUCK INDIA LIMITED   v. US                             11



 Bearing Corp. v. United States, 74 F.3d 1205 (Fed. Cir.
 1995)).
     The CIT also noted: “[T]his is not a situation where a
 company was unresponsive, provided fraudulent infor-
 mation, or clearly ignored Commerce’s instructions; rather,
 Goodluck believed it had reported the correct information
 in accordance with Commerce’s instructions—and largely
 did so—but made a mistake.” Id. at 1366 n.11. Reasoning
 further that “[c]lerical errors are by their nature not errors
 in judgment but merely inadvertencies,” the CIT found
 that Goodluck’s coding errors were clerical. See id. at 1368
 (quoting NTN Bearing, 74 F.3d at 1208). Thus, the CIT
 held that Goodluck’s coding errors were “correctible im-
 porter mistake as opposed to untimely new factual infor-
 mation” and remanded for Commerce to consider the
 corrected information. Id. at 1370. 7
     On December 23, 2019, Commerce issued its Final Re-
 sults of Redetermination Pursuant to Court Remand (“Re-
 mand Results”) under respectful protest, assigning
 Goodluck a revised antidumping duty rate of 0%.
 J.A. 3384. Petitioners challenged that determination be-
 fore the CIT, and the CIT sustained the Remand Results.
 J.A. 27–30; see Goodluck India Ltd. v. United States, 439 F.
 Supp. 3d 1366, 1367 (Ct. Int’l Trade 2020) (“Goodluck II”).
 Now, Petitioners appeal to this court. We have jurisdiction
 pursuant to 28 U.S.C. § 1295(a)(5).
                    STANDARD OF REVIEW
     We review decisions by the CIT de novo, reviewing final
 determinations by Commerce under the same standard


     7     The CIT also directed Commerce to “explain why
 it . . . departed from its general practice for calculating
 cash deposit offset rates in this case.” Goodluck I, 393 F.
 Supp. 3d at 1363. Goodluck does not raise this issue on
 appeal.
Case: 20-2017    Document: 61     Page: 12    Filed: 08/31/2021




 12                             GOODLUCK INDIA LIMITED   v. US



 applied by the CIT. ABB, Inc. v. United States, 920 F.3d
 811, 820 (Fed. Cir. 2019). Accordingly, we affirm Com-
 merce’s rulings unless they are “unsupported by substan-
 tial evidence on the record, or otherwise not in accordance
 with law.” Id.; 19 U.S.C. § 1516a(b)(1)(B)(i). We consider
 whether “the administrative record contain[s] substantial
 evidence to support” Commerce’s decision and whether
 that decision was “rational.” Matsushita Elec. Indus. Co.
 v. United States, 750 F.2d 927, 933 (Fed. Cir. 1984).
                         DISCUSSION
     Petitioners argue that (1) the CIT improperly substi-
 tuted its judgment to find that Goodluck’s submitted cor-
 rections were not “minor”; (2) substantial evidence
 supports Commerce’s finding that Goodluck’s submitted
 corrections were not “minor”; and (3) the CIT legally erred
 by relying on NTN Bearing. For reasons stated below, we
 reverse.
     Commerce has discretion to accept or reject corrective
 information on a case-by-case basis. Deacero S.A.P.I. de
 C.V. v. United States, 353 F. Supp. 3d 1303, 1307 (Ct. Int’l
 Trade 2018) (citing Timken U.S. Corp. v. United States,
 434 F.3d 1345, 1353 (Fed. Cir. 2006)). For example, as in
 investigations, Commerce has discretion to establish and
 enforce time limits for submitting information in an admin-
 istrative review. Reiner Brach GmbH & Co. KG v. United
 States, 206 F. Supp. 2d 1323, 1334 (Ct. Int’l Trade 2002)
 (“Commerce clearly cannot complete its own work unless it
 is able at some point to freeze the record and make calcu-
 lations and findings based on that fixed and certain body of
 information.” (internal quotation marks and citation omit-
 ted)); see also NTN Bearing, 74 F.3d at 1207 (“[I]t is within
 the discretion of [Commerce] to promulgate appropriate
 procedural regulations.”). Commerce’s discretion in estab-
 lishing and enforcing its procedures, in particular the cor-
 rection of clerical errors, is grounded in the trade statute,
 19 U.S.C. § 1673d(e) (“The administering authority shall
Case: 20-2017    Document: 61      Page: 13    Filed: 08/31/2021




 GOODLUCK INDIA LIMITED   v. US                             13



 establish procedures for the correction of ministerial errors
 in final determinations within a reasonable time after the
 determinations are issued . . . .”).
     Commerce’s discretion has limits. See Goodluck I,
 393 F. Supp. 3d at 1358; see also Borlem S.A.-Empreedi-
 mentos Industriais v. United States, 913 F.2d 933, 937
 (Fed. Cir. 1990) (“Congress’ desire for speedy determina-
 tions on dumping matters should not be interpreted as au-
 thorizing proceedings that are based on inaccurate data.”).
 Commerce abuses its discretion, for instance, if it departs
 from a consistent practice without reasonable explanation.
 See Consol. Bearings Co. v. United States, 348 F.3d 997,
 1007 (Fed. Cir. 2003). Commerce can also abuse its discre-
 tion by “refusing to accept updated data when there [i]s
 plenty of time for Commerce to verify or consider it.” Pa-
 pierfabrik August Koehler SE v. United States, 843 F.3d
 1373, 1384 (Fed. Cir. 2016) (collecting cases); see, e.g., NTN
 Bearing, 74 F.3d at 1207–08 (holding Commerce abused its
 discretion by refusing, at the preliminary results stage, to
 accept information correcting reporting errors); Fischer
 S.A. Comercio v. United States, 700 F. Supp. 2d 1364,
 1370–71 (Ct. Int’l Trade 2010) (same); Timken, 434 F.3d
 at 1353 (explaining that “Commerce is free to correct any
 type of importer error” if the request is timely and justi-
 fied).
     Relevant here, the untimely submission of corrective
 information at verification results in “a tension between fi-
 nality and correct result.” Timken, 434 F.3d at 1353 (citing
 NTN Bearing, 74 F.3d at 1208). In such a case, Commerce
 must determine whether the need for finality outweighs
 the need for accuracy, or vice versa. See generally Civ. Aer-
 onautics Bd. v. Delta Air Lines, Inc., 367 U.S. 316, 321–22
 (1961) (“Since these policies are in tension, it is necessary
 to reach a compromise in each case . . . .”). To that end,
 Commerce’s typical practice is to accept corrective infor-
 mation at verification only for “minor corrections to infor-
 mation already on the record.” J.A. 1816; see 19 C.F.R.
Case: 20-2017    Document: 61      Page: 14    Filed: 08/31/2021




 14                             GOODLUCK INDIA LIMITED    v. US



 §§ 351.301, 351.302(d)(1)(i); 19 U.S.C. § 1673d(e). A minor
 correction is one that rectifies “minor mistakes in addition,
 subtraction, or other arithmetic function, minor data entry
 mistakes, clerical errors resulting from inaccurate copying,
 duplication, or the like, [or] minor classification errors.”
 J.A. 1836 n.1 (“Minor errors do not include items such as
 methodology changes.”); see also 19 C.F.R. § 351.224(f).
 This practice, as applied at verification, strikes an appro-
 priate balance between finality and accuracy. And, im-
 portantly, it is within Commerce’s discretion to decide
 which interest outweighs the other on a case-by-case basis.
 See Micron Tech., Inc. v. United States, 117 F.3d 1386,
 1396 (Fed. Cir. 1997) (“Congress has implicitly delegated
 to Commerce the latitude to derive verification procedures
 ad hoc.”); Am. Alloys, Inc. v. United States, 30 F.3d 1469,
 1475 (Fed. Cir. 1994) (“[T]he statute[s] give[] Commerce
 wide latitude in its verification procedures.”).
      We hold that Commerce acted within its discretion in
 rejecting Goodluck’s revised submissions on the day of ver-
 ification because substantial evidence supports Com-
 merce’s determination that Goodluck’s revisions were not
 minor. Goodluck’s revisions were a systemic change to the
 entire reported database. The revisions were not singular,
 such as a missing word or an error in arithmetic. The rec-
 ord reflects that Goodluck’s coding errors resulted in 24
 misreported CONNUMs and 13 unreported CONNUMs,
 thereby resulting in misreported CONNUMs for 682 sales
 in Goodluck’s home market database. J.A. 2810. It also
 appears generally undisputed that Goodluck’s errors “ren-
 der[ed] the entire dumping calculation inaccurate[] be-
 cause the control number is fundamental to Commerce’s
 calculation, as it controls the allocation of costs and deter-
 mines the product matches between U.S. and home mar-
 kets.” J.A. 2811. It was therefore rational for Commerce
 to find that “any attempts to correct these errors would in-
 volve both extensive SAS programming and complex
Case: 20-2017    Document: 61     Page: 15   Filed: 08/31/2021




 GOODLUCK INDIA LIMITED   v. US                           15



 calculations to Goodluck’s cost database.” J.A. 2816. Such
 corrections are not “minor.” See J.A. 2812.
     The record belies Goodluck’s argument that it should
 be excused because it acted to the best of its ability. Sub-
 stantial evidence supports Commerce’s finding that Good-
 luck “failed to cooperate by not acting to the best of its
 ability to comply with Commerce’s requests for infor-
 mation.” J.A. 2817. Despite receiving clear instructions in
 the August Letter, Goodluck failed to update its Field 3.5
 responses to reflect the new coding ranges ordered by Com-
 merce. Notably, Goodluck was aware of the August Letter
 instructions, as Goodluck represented to Commerce that it
 coded wall thicknesses according to the fourteen ranges set
 forth in that letter. J.A. 613. This evidence supports Com-
 merce’s conclusion that Goodluck’s errors were “the result
 of both inattentiveness and carelessness.” J.A. 2817.
 Thus, Commerce did not abuse its discretion in applying all
 facts available with an adverse inference. See Nippon
 Steel, 337 F.3d at 1380–84; 19 U.S.C. § 1677e(b).
     The cases relied on by Goodluck do not compel a differ-
 ent outcome. Those cases—namely, NTN Bearing, Fischer,
 and Timken—all stand for the proposition that Commerce
 cannot reject corrective information at a preliminary deter-
 mination stage (where there are no finality concerns), pro-
 vided that the corrections are otherwise justifiably
 necessary. See Papierfabrik, 843 F.3d at 1384 (discussing
 NTN Bearing, 74 F.3d at 1207–08, and Timken, 434 F.3d
 at 1353). Here, in contrast, Goodluck submitted its revised
 databases at verification. Verification represents a point
 of no return. The purpose of verification is “to test infor-
 mation provided by a party for accuracy and completeness.”
 Micron Tech., 117 F.3d at 1396 (quoting Bomont Indus.
 v. United States, 733 F. Supp. 1507, 1508 (Ct. Int’l Trade
 1990)). At that stage, Commerce enjoys “broad discretion”
 to promulgate and enforce its procedural rules. Stupp
 Corp. v. United States, 5 F.4th 1341, 1350–51 (Fed. Cir.
 2021) (“Short of a showing that Commerce’s enforcement of
Case: 20-2017    Document: 61      Page: 16     Filed: 08/31/2021




 16                              GOODLUCK INDIA LIMITED    v. US



 its procedural rules is so haphazard or unreasonable as to
 be arbitrary or capricious[,] . . . Commerce’s failure to ap-
 ply those rules with Procrustean consistency in every case
 does not deprive it of the authority to enforce those rules in
 any case.”); see also 19 U.S.C. §§ 1673d(e), 1677e; 19 C.F.R.
 §§ 351.301, 351.302(d)(1)(i).
      Lastly, we agree with Petitioners that the CIT improp-
 erly substituted its judgment for that of Commerce when it
 determined, for instance, that Goodluck’s reporting errors
 “could have been addressed through a straightforward
 mathematical adjustment.” Goodluck I, 393 F. Supp. 3d
 at 1364 (internal quotation marks and citation omitted).
 Under the substantial evidence standard of review, a re-
 viewing court “must affirm [Commerce’s] determination if
 it is reasonable and supported by the record as a whole,
 even if some evidence detracts from [Commerce’s] conclu-
 sion.” Hitachi Metals, Ltd. v. United States, 949 F.3d 710,
 716 (Fed. Cir. 2020) (quoting Altx, Inc. v. United States,
 370 F.3d 1108, 1121 (Fed. Cir. 2004)). “Even if it is possible
 to draw two inconsistent conclusions from evidence in the
 record, such a possibility does not prevent Commerce’s de-
 termination from being supported by substantial evi-
 dence.” Am. Silicon Techs. v. United States, 261 F.3d 1371,
 1376 (Fed. Cir. 2001).
      In this case, the CIT noted: “[Goodluck] necessarily has
 the correct information on hand, but inadvertently reports
 the wrong information instead and thus seeks to correct
 that mistake. . . . It is thus unclear . . . what renders Good-
 luck’s error here a failure to follow instructions rather than
 a correctible error.” Goodluck I, 393 F. Supp. 3d at 1366
 n.11. But notwithstanding the CIT’s own observations, the
 record clearly supports a finding that Goodluck failed to
 follow instructions. The information that Goodluck “inad-
 vertently” miscoded was addressed by Commerce on two
 occasions prior to verification, and Goodluck raised no ob-
 jection when given the chance to rebut Petitioners’ request
 for expanded wall thickness criteria. Nor, apparently, was
Case: 20-2017     Document: 61    Page: 17    Filed: 08/31/2021




 GOODLUCK INDIA LIMITED   v. US                            17



 Goodluck incentivized by those factors to revisit its submis-
 sions to ensure compliance and consistency with Com-
 merce’s request for data. Moreover, despite receiving the
 August Letter and affirmatively representing to Commerce
 that its reported data complied with the reporting criteria,
 Goodluck failed to code product wall thicknesses as in-
 structed until the eleventh hour, when it attempted to sub-
 mit hundreds of revisions at the verification door. This
 record shows that Goodluck knew, or had reason to know,
 of its reporting errors. More importantly, it supports Com-
 merce’s conclusion that Goodluck failed to follow instruc-
 tions and did not merely commit a minor error. The CIT
 cannot impose its own contrary finding over a determina-
 tion by Commerce that is supported by substantial evi-
 dence.
                        CONCLUSION
      Commerce’s determination to reject Goodluck’s revi-
 sions to the record is supported by substantial evidence and
 is otherwise not contrary to law. The judgment of the CIT
 is reversed. The action is remanded for further proceedings
 consistent with our ruling.
                REVERSED AND REMANDED
                            COSTS
 No costs.